Citation Nr: 0834852	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  01-06 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for blurred vision.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for change in skin color.

3.  Entitlement to service connection for gastritis.

(Entitlement to service connection for bronchitis, asthma, 
and hypertension, claimed secondary to tobacco use, are 
addressed in a separate decision issued under docket number 
96-07 919).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
February 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2000 and July 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that, in pertinent part, denied 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for multiple disorders.  In May 2003, the Board remanded the 
issues for additional development.  

This appeal also arises from a September 2003 RO rating 
decision that denied service connection for gastritis.  

In February 2007, the Board denied several § 1151 claims and 
remanded the remaining claims for more development. 

For all issues addressed in this decision, the veteran is 
represented by The American Legion.  A private attorney also 
represents the veteran; however, that representation is 
limited to claims not addressed herein.





FINDINGS OF FACT

1.  VA received the veteran's claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 for blurred vision and 
discolored skin on February 16, 1996.

2.  Competent medical evidence dissociates blurred vision 
from VA treatment.

3.  No medical evidence has been submitted that tends to link 
VA chemotherapy with blurred vision. 

4.  There is no medical or lay evidence of a current 
disability manifested by discolored skin.  

5.  VA first received a claim for service connection for 
gastritis claimed due to cigarette smoking in October 1998.  

6.  Service connection for disability due to use of tobacco 
products is barred by statute and regulation.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for blurred vision as a result of VA 
medical treatment have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.800 (2007).

2.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a disability manifested by 
discolored skin as a result of VA medical treatment have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800 
(2007).

3.  Gastritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.300, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Service connection for gastritis claimed due to tobacco use 
is barred as a matter of law.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a Federal statute provides 
for payment of interest on past-due benefits), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  Thus, additional development and a VA examination or 
medical opinion is not necessary.  Where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law.  VAOPGCPREC 5-2004 (VA not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was given in March 2006 and later-dated VA notice 
letters. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA [specify, VA outpatient treatment records, 
etc.].  The claimant submitted private medical reports.  The 
claimant was afforded several VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Compensation under the Provisions of 38 U.S.C.A. § 1151

For claims of disability arising from VA medical care, former 
38 U.S.C.A. § 1151 (West 1991) provided that where a veteran 
suffered an injury or aggravation of an injury as the result 
of hospitalization, medical, or surgical treatment not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation resulted in additional disability or in 
death, then disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.

For claims filed prior to October 1, 1997, as in this case, 
§ 1151 simply requires a causal connection between VA 
hospitalization and additional disability.  There need be no 
proof of "fault" on the part of VA.  See, e.g., 38 C.F.R. 
§ 3.358(c) (3) (1994); Brown v. Gardner, 513 U.S. 115 (1994).  

For claims filed on or after October 1, 1997, the amended 
§ 1151, precludes benefits in the absence of proof of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  38 U.S.C.A. § 1151 (West 
2002).  Because VA received the veteran's claim on February 
16, 1996, evidence of an unforeseen event or evidence of VA 
negligence is not required in order for this claim to be 
granted.  See also VAOPGCPREC 40- 97.  However, there are 
three medical thresholds that must be met, even under the 
earlier, more liberal version of the statute.

Under 38 C.F.R. § 3.358(c) (1), "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b) (2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  Neither is compensation payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  38 C.F.R. § 3.358(c) (3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

Where a causal connection exists, if there is no willful 
misconduct and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

§ 1151 Compensation for Blurred Vision

The veteran claims that blurred vision arose from 
chemotherapy provided by VA in the 1970s.  In May 2003, the 
Board remanded the case to obtain a medical opinion on the 
claim.  A June 2004 examination report notes bilateral 
cataracts, posterior vitreous detachment, dry eye, and 
presbyopia.  No etiology was offered, however.  Because an 
etiology opinion was not obtained, the Board again remanded 
the case in February 2007.  The veteran underwent another 
examination in April 2007.  

The April 2007 VA optometry examiner recited pertinent 
medical history and offered relevant impressions to account 
for blurred vision.  The veteran's bilateral cataracts were 
determined to be "less likely as not" associated with VA 
chemotherapy and were "least likely as not" due to the 
natural progression of lymphoma, a non-service-connected 
disease.  Posterior vitreous damage was "not related to the 
patient's chemotherapy."  Refractive error was not caused by 
chemotherapy.

No other relevant medical evidence has been obtained in this 
case.  

While the veteran has asserted a link between chemotherapy 
and blurred vision, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The veteran's opinion in this 
matter is not competent because the determination involves a 
question of medical expertise.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for § 1151 benefits for blurred vision is therefore denied. 

§ 1151 Compensation for Changes in Skin Color

The veteran claims that a disability manifested by discolored 
skin arose from chemotherapy provided by VA in the 1970s.  
The claim was received in February 1996.  In May 2003, the 
Board remanded the claim for a dermatology examination and 
opinion.  In January 2005, a VA dermatologist found no 
relevant skin color change or other skin disorder that might 
have arisen due to chemotherapy.  

The Board remanded the case again in February 2007.  An April 
2007 VA dermatology compensation examination report reflects 
that the veteran reportedly had discolored skin during 
chemotherapy in 1978, but the discoloration disappeared upon 
completion of the chemotherapy.  "He reports no problems 
with skin color presently" were the words of the examiner.  
The dermatologist did offer a favorable diagnosis with a 
nexus opinion.  The diagnoses were history of transient skin 
coloration, at least as likely as not related to chemotherapy 
treatment; and, no skin color abnormalities present on this 
examination.  

Because there is no additional disability related to VA 
treatment, we must conclude that the requirements for § 1151 
compensation have not been met.  After considering all the 
evidence of record, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for § 1151 
compensation for discolored skin is therefore denied. 

Service Connection for Gastritis

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

38 U.S.C.A. § 1103(a) prohibits service connection of a death 
or disability on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  VA implemented 
38 U.S.C.A. § 1103 by promulgating 38 C.F.R. § 3.300.  
Section 3.300(a) and (c) provide in pertinent part: (a) For 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  (c) For 
claims for secondary service connection received by VA after 
June 9, 1998, a disability that is proximately due to or the 
result of an injury or disease previously service-connected 
on the basis that it is attributable to the veteran's use of 
tobacco products during service will not be service-connected 
under § 3.310(a).  See Kane v. Principi, 17 Vet. App. 97, 102 
(2003) (section 3.300 constitutes a permissible construction 
of 38 U.S.C.A. § 1103); see also VAOPGCPREC 6-2003.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

There is no indication that the veteran sought service 
connection for gastritis prior to October 1998.  In October 
1998, the veteran claimed that smoking during active service 
might have caused his gastritis problem.  He submitted a July 
1995 private medical report that contains a diagnosis of 
gastritis.  The report recommends that the veteran stop 
drinking and smoking.  

In a September 1999 RO rating decision, the gastritis claim 
was found not well grounded; however, in May 2003, the Board 
referred the claim for further action due to the invalidation 
of the well groundedness statute.  In September 2003, the RO 
denied the claim on the merits based on no evidence of 
gastritis during active service and no legal entitlement to 
service connection for gastritis due to tobacco use for 
claims filed after June 9, 1998.  The veteran filed a timely 
notice of disagreement (NOD).  The RO issued a statement of 
the case (SOC) and the veteran filed a substantive appeal.  

As noted above, service connection for disability due to 
tobacco use is barred from service connection where the claim 
was received on or after June 10, 1998.  There is no 
indication that the veteran submitted a claim for service 
connection for gastritis at any time prior to October 1998.  
As a matter of law, service connection for this tobacco-
related claim cannot be granted.  In a case such as this one, 
where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for gastritis is therefore denied.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
blurred vision is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
disability manifested by changes in skin color is denied.  

Service connection for gastritis is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


